 

 

Case 4:19-cv-00987-Y Document15 Filed 09/14/20 Pageilof2 PagelD 230

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
TONYA CHAMBERS §
VS. : CIVIL ACTION NO. 4:19-CV-987-Y
AEROCARE HOLDINGS, INC. :

ORDER REGARDING DISCOVERY MOTION

Pending before the Court is Plaintiff Tonya Chambers’ Motion to Compel Discovery [doc.
11]. After carefully considering this matter, the Court finds that the parties should be given a final
opportunity to resolve this motion without Court intervention.

In this regard, the parties are directed to the per curiam opinion in Dondi Properties Corp.
v. Commerce Savings & Loan Assoc., 121 F.R.D. 284 (N.D. Tex. 1988) (en banc). That opinion sets
forth standards of conduct for counsel and pro-se parties to follow throughout litigation. Particularly
relevant here are the standards for conduct during discovery. "[Parties] should make reasonable
efforts to conduct all discovery by agreement." Jd. at 293. The Court cautions the parties that it
does not take discovery disputes lightly, and, if a final resolution by the Court is necessary,
sanctions will be imposed upon any party conducting or opposing discovery unreasonably, in
bad faith, or otherwise not in compliance with the rules or Dondi.

It is further ORDERED that the parties shall confer and make a good-faith effort to resolve
Plaintiff's Motion to Compel Discovery by September 21, 2020.

Further, it is ORDERED that, if the parties are able to completely resolve this discovery
dispute, the Plaintiff notify the Court in writing as soon as possible, but not later than September

22, 2020, that the motion should be rendered moot.
 

 

Case 4:19-cv-00987-Y Document15 Filed 09/14/20 Page2of2 PagelD 231

Further, it is ORDERED that, if the parties are able to resolve part, but not all of their
discovery dispute, Plaintiff shall file an amended motion as to the remaining disputed matters only
no later than September 25, 2020.

Further, it is ORDERED that the Defendant’s response to any remaining discovery motion,
whether original or amended, shall be filed no later than October 2, 2020.

SIGNED September 14, 2020. wo \ a

      

£ bOta,

JEFFREY GURETON
UNITED'S “ATES MAGISTRATE JUDGE

JLC/knv
